DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 14 Feb. 2022 has been entered.
 	Claims 16 and 31-41 are currently pending.  Claims 31-40 are withdrawn.  Claims 16 and 41 are considered here.

Withdrawn Objections/Rejections
	The pending objections to claims 16 and 41 are withdrawn in view of the claim amendments in the Response of 14 Feb. 2022.
	The pending rejection of claims 16 and 41 under 35 U.S.C. 112(b) as being indefinite for recitation of the phrases: “operatively connectable to a pressure device adapted to generate a pressure in a way as to push the content of said inlet reservoir, or at least a part of it, into said culture chamber”, "for instance” and “an elastic material that is configured to deform upon application of the pulse pressure” are withdrawn.
	The pending rejection of claims 16 and 41 under 35 U.S.C. 112(b) as being indefinite because it defines a claim element (the passive valve) by reference to one or more other elements (a particular pulse pressure and sample organism (a selected larval stage of Caenorhabditis elegans)) is withdrawn in view of the claim amendments in the Response of 14 Feb. 2022.

Response to Arguments
Applicant’s arguments in the Response of 14 Feb. 2022 have been considered but are not persuasive.
Applicant argues that the claim amendments limiting the nematode to a C. elegans larva and stating that the passive valve comprises filtering channels with a width of 8 to 12 µm address the pending indefiniteness rejections.  This is not persuasive because the claims as amended still encompass a wide range of potential structures and one of ordinary skill would not be able to reasonably ascertain whether a particular microfluidic device meets the limitations of the claims (see revised 112(b) rejection, below).  It is noted that the structural elements of the device other than the passive valves consist of common microfluidic features (an inlet, an outlet and a series of connected chambers).
Applicant further argues that the filtering function of the passive valves is accomplished by the width of the channels.  This is not persuasive because the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not state that the filtering mechanism is based on the width of the channels, and the specification provides that the “filtering mechanism can be based on both the size and/or material of the valve filters and the size of the sample organism, as well as on the applied pressure” (Spec., [0007]).
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16 and 41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 as amended recites a microfluidic device comprising culture chambers separated by passive valves, with “each passive valve providing a filtering mechanism allowing a controlled passage of a selected larval stage of Caenorhabditis elegans from an element to a consecutive one upon a pressure pulse and blocking passage of said selected larval stage of Caenorhabditis elegans from an element to a consecutive one for a pressure difference between said consecutive elements below a threshold, wherein each passive valve comprises filtering channels with a width of 8 to 12 µm”.  The instant specification discloses that the term “passive” means only that the valves are not connected with an actuator such as a micropump expressly inserted in the chip to directly alter the valve's shape, and that the term “filter” “denotes a structural property of the valve, i.e. its three-dimensional geometry that acts as a size-dependent barrier for solid objects suspended in a fluid medium” (Spec., [0070] of US20170312748).  The term “passive valve” thus encompasses a very broad range of structures that are not clearly defined by the claims or specification (e.g., the specification states that “the valve filters can be made of any suitable shape and material, as long as they act as a passive filtering valve for the sample organisms of choice”, Spec. [0073]).  The specification further provides that the “filtering mechanism can be based on both the size and/or material of the valve filters and the size of the sample organism, as well as on the applied pressure” (Spec., [0007]).  While the limitation “wherein each passive valve comprises filtering channels with a width of 8 to 12 µm” provides a basic element of structure, the claims would still encompass a wide range of structures (see 112(b) rejection, below).  In contrast, the disclosure in the specification relating to “filtering channels with a width of 8 to 12 µm” is limited to a specific embodiment in which L1 larva are selectively filtered through channels having a width of 8 to 12 µm where the channels are openings between elastic PDMS posts that deform upon application of the pulse pressure allowing size-dependent passage of the larva (Spec., [0101]).  The specification as filed does not provide written description support for all possible structures with a width of 8 to 12 µm capable of functioning as a passive valve.  The specification also fails to provide any specific structure-function relationship that would allow one of ordinary skill to envisage the genus of such structures based on the recited function.  Thus, the claims as amended comprise new matter.   The rejection could be addressed by amending the claim to incorporate the features of claim 41 defining the structure of the passive filter as being formed by an opening in an elastic material that deforms upon application of the pulse pressure, and by relating such structure to the recited function (e.g., by reciting that the deformation upon the pulse pressure is what allows for size-dependent passage of the nematode).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the functional limitation “each passive valve providing a filtering mechanism allowing a controlled passage of a selected larval stage of Caenorhabditis elegans from an element to a consecutive one upon a pressure pulse and blocking passage of said selected larval stage of Caenorhabditis elegans from an element to a consecutive one for a pressure difference between said consecutive elements below a threshold” along with the structural limitation “wherein each passive valve comprises filtering channels with a width of 8 to 12 µm”.  The above limitation merely recites a function or result achieved by the invention without reciting the particular structure that accomplishes the function or achieves the result, and thus fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim (see MPEP 2173.05(g)).  The instant specification discloses that the term “passive” means only that the valves are not connected with an actuator such as a micropump expressly inserted in the chip to directly alter the valve's shape, and that the term “filter” “denotes a structural property of the valve, i.e. its three-dimensional geometry that acts as a size-dependent barrier for solid objects suspended in a fluid medium” (Spec., [0070] of US20170312748).  The term “passive valve” thus encompasses a very broad range of structures that are not clearly defined by the claims or specification (e.g., the specification states that “the valve filters can be made of any suitable shape and material, as long as they act as a passive filtering valve for the sample organisms of choice”, Spec. [0073]).  While the limitation reciting “filtering channels with a width of 8 to 12 µm” provides a basic element of structure, the fact that the filtering mechanism can be based on any of multiple factors or combinations thereof (the “filtering mechanism can be based on both the size and/or material of the valve filters and the size of the sample organism, as well as on the applied pressure” Spec., [0007]) gives rise to a large and diverse genus of potential “passive valve” structures.  Moreover, the limitation reciting that the nematode is a C. elegans larva does not limit the passive valve to any particular structure or mechanism, as C. elegans larva can have a diameter ranging from at least 12-13 μm at the L1 stage to 50 μm at the L4 stage (Bringmann, Journal of neuroscience methods 201.1 (2011): 78-88, under 3.1. Culturing young C. elegans larvae in agarose hydrogel microcompartments; Hulme, Lab on a Chip 10.5 (2010): 589-597 (cited in IDS of 19 April 2017), 2nd ¶ under Loading worms into the confinement chambers).  In light of the above, a skilled artisan would not be reasonably capable of ascertaining which, if any, of the myriad potential microfluidic structures known in the art (e.g., channels, bends, constrictions, posts, inlets/outlets, filters, etc.) might fall within the scope of the claims.  This aspect of the rejection could be addressed by amending the claim to incorporate the features of claim 41 defining the structure of the passive filter as being formed by an opening in an elastic material that deforms upon application of the pulse pressure, and by relating such structure to the recited function (e.g., by reciting that the deformation upon the pulse pressure is what allows for size-dependent passage of the nematode).
	
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657